DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210218.

Allowable Subject Matter
Claim(s) 3-9 and 12-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Missing Document for Priority Status
Acknowledgment is made of Applicant’s claim regarding foreign priority; however, Applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-18 is/are examined in this office action.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20180050673 A1 (“D’sa”).

Regarding Claim 1, D’sa discloses an apparatus (e.g., “systems”) for controlling vehicle platooning, the apparatus comprising (see at least Abstract, ¶ 67-69 and Fig. 1B and 10 with associated text. Fig. 1B shows a platoon of at least 5 vehicles.): 
a communication device (e.g., “V2V transceiver 110”) configured to receive estimated acceleration from a leading vehicle (see at least Fig. 1B, 2 and 10 with associated text; in particular, ¶ 71-72. Fig. 1B shows a leading vehicle.); 
a radar sensor (e.g., “radar system 414”) configured to measure acceleration of a preceding vehicle (see at least ¶ 73, 96-97, 119 and Fig. 1B with associated text. Fig. 1B shows at least one preceding vehicle.); and 
a controller (e.g., “processor 304”) (see at least Fig. 3 with associated text) configured 
to calculate a corrected acceleration (e.g., “MODIFY ACCELERATION”) by using the estimated acceleration received from the leading vehicle and the measured acceleration of the preceding vehicle (see at least Fig. 8-10 and 30 with associated text; in particular, ¶ 119-120 and 124) and 
to control the vehicle platooning based on the corrected acceleration (see Fig. 8-10 and 30 with associated text).

Regarding Claim 2, D’sa discloses wherein the controller is configured to give weights to the estimated acceleration and the measured acceleration, respectively, to calculate the corrected acceleration (see at least Fig. 3, 8-10 and 30 with associated text. D’sa discloses these variables are important factors in modifying the acceleration.).

Claim 10 repeats the subject matter of Claim 1 and rejected in like manner.
Claim 11 repeats the subject matter of Claim 2 and rejected in like manner.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure are listed in PTO-892.


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)